Citation Nr: 0804012	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
VA Special Processing Unit (Tiger Team) at the regional 
office in Cleveland, Ohio, which denied service connection 
for PTSD.

In November 2007, the veteran withdrew his earlier request 
for a Board hearing; as such, the Board may proceed with 
appellate review.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§ 1110 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf. See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims. The appellant must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein. See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for PTSD, VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id. (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006)).

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2003 fully satisfied the duty to notify 
provisions for the first three elements. See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA. See Pelegrini II, supra. 
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error. Sanders v. 
Nicholson, 487 F.3d 881 (2007). The Secretary has the burden 
to show that this error was not prejudicial to the veteran. 
Id., at 889. Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law. Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The July 2003 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted. The Board concludes that a reasonable person could 
be expected to understand that any relevant evidence should 
be submitted during the development of the claim. See 
Pelegrini II, at 120-121. Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless. The Board may proceed with consideration of the 
claim on the merits. See Sanders, supra.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
that they relate to his psychiatric condition.  As mentioned 
by the veteran, he has been receiving primary care treatment 
from Dr. Johnson since 1980, and Dr. Johnson did at one time 
discuss with him the option of taking nerve pills.  However, 
at the VA examination, the veteran denied any history of 
psychiatric treatment.  He also denied having ever taken 
nerve pills or any kind of psychiatric medication.  Thus, the 
Board finds that it is not necessary to obtain records of the 
primary care treatment, given that such records would have 
minimal relevance to the present claim.  The veteran has at 
no time referenced any outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The RO afforded the veteran an appropriate VA examination in 
November 2003. Although the claims file was not provided to 
the examiner for review at the time of the examination, the 
Board concludes that this was not necessary.  No records of 
the veteran's psychiatric history were available for review 
because, as explained above, the veteran has never received 
psychiatric treatment or medication.  The 2003 VA examination 
report is thorough and supported by VA outpatient treatment 
records. The examination in this case is adequate upon which 
to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328.

II.	Service Connection

The veteran argues that he is entitled to service connection 
for PTSD.  In a stressor statement received in September 
2003, the veteran contends that while serving in Vietnam, he 
was subjected to mortar and sniper attacks on several 
occasions and that one of his friends had been killed in one 
of such attacks.  For the reasons that follow, the Board 
finds that service connection is not warranted.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  

As noted above, the veteran underwent a VA examination in 
November 2003.  The veteran denied any history of psychiatric 
treatment or medication, to include PTSD.  The examiner 
acknowledged the veteran's combat-related stressors, but 
concluded that the veteran did not meet the DSM-IV criteria 
for PTSD.  Despite observing that the veteran had some mild 
symptoms of insomnia, the examiner noted that the veteran had 
good functioning in all areas.  Overall, the examiner was 
unable to diagnose PTSD because the veteran denied all 
symptoms of PTSD, including flashbacks, recollections, 
reexperiencing of trauma, avoidance, numbing phenomena and 
hyperarousal symptoms, and because the veteran had no 
clinically significant impairment in any social or 
occupational functioning.  See VA examination report, dated 
June 14, 2005.  

The veteran has failed to submit any competent medical 
evidence demonstrating a current diagnosis of PTSD.  A 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 3 Vet. App. 141, 144 (1992).  
Here, the sole medical opinion of record addressing the 
veteran's current psychiatric condition is the aforementioned 
VA examination report, which reflects negative diagnosis of 
PTSD.  

The veteran can attest to factual matters of which he has 
first-hand knowledge, e.g., having trouble sleeping and 
having violent dreams. See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  In this regard, the Board notes that 
the veteran is competent to attest to having symptoms such as 
nightmares and insomnia.  The veteran as a lay person, 
however, has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, while the veteran is competent to report 
what he experiences, he does not have medical expertise and 
cannot provide a competent opinion regarding diagnosis and 
causation.  In this regard, the veteran is not competent to 
state that he in fact suffers from PTSD.  Although the 
veteran reports that he experiences symptoms that he relates 
to PTSD, the evidence of record does not show that he has a 
valid medical diagnosis of PTSD under DSM-IV.  Without such a 
diagnosis, the veteran's claim fails to meet the requirements 
for service connection.  See 38 C.F.R. § 3.304(f).

As the veteran does not have a current diagnosis of PTSD, the 
Board need not address the matter of whether there are 
verified service stressors.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). As such, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD. 
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


